UZ-15
                               ELECTRONIC RECORD




COA #      07-14-00176-CR                        OFFENSE:        22.021


           Ousmane Wangare v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    Criminal District Court 2


DATE: 01/07/15                   Publish: NO     TC CASE #:      1282179D




                        IN THE COURT OF CRIMINAL APPEALS


         Ousmane Wangare v. The State of
STYLE:   Texas                                        CCA#             \\%.m\S
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ?g7^£7>                                     JUDGE:

DATE:      0'j/2.ejlWS                               SIGNED:                             PC:

JUDGE:     fljA L<ilA^4*^                             PUBLISH:                          DNP:




                                                                                             MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD